ORDER
Per curiam:
Stephen James Morrison (“Morrison”) was convicted of one count of driving while intoxicated under Section 577.010 and one count of failure to drive within a single lane under Section 304.015, following a bench trial. Morrison argues that the trial court erred in overruling his motion to suppress because there were no grounds for his original stop. In his second point, Morrison argues that the trial court erred in finding him guilty because the evidence adduced at trial was insufficient to prove that he failed to drive in a single lane. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).